DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 23 May 2022 have been entered. Applicant’s amendments have overcome each and every objection to the drawings as well as each and every rejection of the claims under 35 U.S.C. 112(b) previously set forth in the Office Action mailed 25 February 2022 except where noted below.
Specification
The use of the term Bluetooth, ZigBee, Z-Wave, Apple Watch, Microsoft Band, BLE, ANT, ANT+, which is a trade name or a mark used in commerce, has been noted in this application in paragraphs 0325, 0376, 0554, and 0582. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation “determining one or more engagement factors, the one or more engagement factors comprising one or more of…”. There is insufficient clarity in this limitation. In particular, it is not clear how one engagement factor may comprise more than one of the listed items, nor is it clear how can more engagement factors could comprise only one of the listed items (i.e. more than one engagement factor wherein all of the engagement factors comprise a response time of the patient to decision support). At present, the limitation is interpreted as referring to determining one or more engagement factors, wherein an engagement factor may comprise one of the listed items.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
	
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a method of delivering physiologic glucose concentration management guidance comprising: receiving a real-time datum indicative of a glucose concentration; determining a physiologic state using the real-time datum; determining a behavioral state; determining a level of interest in guidance based on the behavioral state; determining a content of a guidance message based at least in part on the physiologic state and the behavioral state , wherein determining the content of the guidance message includes determining that a low-probability physiologic state transition is likely to occur, wherein the content of the guidance message comprises advance notice of the low-probability physiologic state transition, and wherein the content of the guidance message further comprises a reasoning for the low-probability physiologic state transition based on the behavioral state". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, process. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "a method of delivering physiologic glucose concentration management guidance comprising: receiving a real-time datum indicative of a glucose concentration; determining a physiologic state using the real-time datum; determining a behavioral state; determining a level of interest in guidance based on the behavioral state; determining a content of a guidance message based at least in part on the physiologic state and the behavioral state , wherein determining the content of the guidance message includes determining that a low-probability physiologic state transition is likely to occur, wherein the content of the guidance message comprises advance notice of the low-probability physiologic state transition, and wherein the content of the guidance message further comprises a reasoning for the low-probability physiologic state transition based on the behavioral state” are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional element “delivering the guidance message prior to a patient trending toward the low-probability physiologic state transition using a user interface based on the level of interest indicating that a patient will act upon the content of the guidance message upon receiving the guidance message”. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the method may be performed by a person or generic computer in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2, 4-10, 12-17, and 43-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 8 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “determining a time to deliver guidance that enables timely intervention to affect the glucose concentration, wherein the guidance message is delivered at the determined time.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, delivering the guidance may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein determining the level of interest in guidance is based at least in part on prior user requests for guidance.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, delivering the guidance may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein determining the behavioral state includes receiving a behavioral input and applying the behavioral input to a behavior state mode.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a behavioral state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein determining the behavioral state comprises consulting a user calendar of scheduled events.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a behavioral state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein determining the physiologic state includes applying the real-time datum to a physiology state model.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 7, claim 8 recites the limitation “wherein the physiology state model includes a glucose concentration level.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1, 7, and 8, claim 9 recites the limitation “wherein the physiology state model further includes one or more of an insulin state, an energy absorption state, or an energy expenditure state.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 10 recites the limitation “determining a measurement state, wherein the measurement state comprises a degree of accuracy or a degree of precision of the real-time datum indicative of the glucose concentration.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, receiving a datum indicative of glucose concentration may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 12 recites the limitation “wherein the low-probability physiologic state transition comprises a transition to low glucose concentration level or a high glucose concentration level.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 13 recites the limitation “wherein determining the guidance message includes determining that the low-probability physiologic state transition is likely to occur at a time that is inconvenient, and the content of the guidance message comprises advance warning of the low- probability physiologic state transition to enable intervention to avoid the low-probability physiologic state transition.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 13, claim 14 recites the limitation “wherein determining that the low-probability physiologic state transition is likely to occur at a time that is inconvenient includes applying a behavior input to the behavioral state model.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 15 recites the limitation “receiving a physiologic parameter, wherein the physiologic state is determined using both the real-time datum and the additional physiologic parameter.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 15, claim 16 recites the limitation “wherein the physiologic parameter comprises a body temperature, a heart rate, or a respiration rate.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 17 recites the limitation “during a learning period, receiving a learning datum describing at least one of the physiologic state or the behavioral state, wherein at least one of the physiologic state or the behavioral state is determined after the learning period using the learning datum.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, receiving a datum and determining a physiologic state or a behavioral state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 43 recites the limitation “wherein determining the behavioral state comprises: determining one or more engagement factors, the one or more engagement factors comprising one or more of a response time of the patient to decision support, a level of treatment activity of the patient in response to decision support, or a type of support provided by the guidance message.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state or a behavioral state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 44 recites the limitation “wherein determining the behavioral state comprises: determining a level of concern of the patient, the level of concern based on a patient- defined priority for glucose control.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state or a behavioral state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 45 recites the limitation “wherein the behavioral state comprises a past or current behavioral state.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state or a behavioral state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-9, 11-12, 15-17, and 45 is/are rejected under 35 U.S.C. 103 as being anticipated by Budiman (U.S. 20110098548 A1) in view of Jennewine (U.S. 20070213657 A1), further in view of Hampapuram (US 20140118166 A1).
Regarding claim 1, Budiman teaches a method of delivering physiologic glucose concentration management guidance comprising (Abstract—methods for improving prediction of future blood glucose control): receiving a real-time datum indicative of a glucose concentration (Paragraph 0003—insulin administration should ideally be continuously readjusted in response to changes in blood glucose level; Paragraph 0019—configured to receive glucose level and carbohydrate intake data; Paragraph 0058—may be a closed-loop system operable to automatically monitor blood glucose; Paragraphs 0201-0202—may incorporate a real-time treatment calculator); determining a physiologic state using the real-time datum (Paragraphs 0006 and 0015—determining the patient’s disease state using physiologically meaningful parameters; Paragraph 0057-0058—may include implanted sensors for providing information relating to the physiological condition of the user where the implanted sensors may be used to automatically monitor blood glucose and deliver insulin to maintain blood glucose levels and may additionally include other sensors for capturing one or more other physiological states of the body); determining a behavioral state (Paragraphs 0015-0016—providing data related to events; Paragraph 0077—states may be related to behaviors like exercise); determining a content of a guidance message (Paragraph 0009 and claim 17—provide recommendations) based at least in part on the physiologic state (Paragraph 0029—providing recommendations based on a physiological model; Paragraph 0199—may access therapy recommendations after state is determined) and the behavioral state (Paragraph 0031—utilizing events to simplify model to provide therapy recommendations); and delivering the guidance message using a user interface (Display 20, Fig. 1; Step 280—display recommendation to user, Fig. 4; Paragraph 0055—present therapy recommendations via the display). Budiman additionally teaches wherein determining a guidance message includes determining that a low-probability physiologic state transition is likely to occur (Paragraph 0156—accurate prediction of future states), wherein the content of the guidance message comprises advance notice of the low-probability physiologic state transition, wherein the guidance message is delivered prior to a patient trending toward the low-probability physiologic state transition (Paragraph 0009—recommendations regarding timing and amount of insulin needed to keep the glucose level within a desired range…recommendations may be used to either prompt the patient or program an insulin pump; Paragraph 0019—provide insulin and carbohydrate intake recommendations based on the predicted future glucose level; Paragraph 0063—system is configured to determine appropriate amount, type, and/or timing of insulin in a recommendation…if the user accepts a recommended insulin amount, the system may automatically infuse or otherwise provide an appropriate amount and type of insulin; Paragraph 0131—may recommend cancelling any further insulin delivery and warning the user that hypoglycemia may occur). 
However, Budiman does not specifically teach determining a level of interest in guidance based on the behavioral state and delivering the guidance message based on the level of interest indicating that the patient will act upon the content of the guidance message upon receiving the guidance message. Jennewine teaches a system for diabetes management (Abstract) which predicts, based on a temporal pattern, a time period during which the host will be uninterested in receiving a guidance message (Paragraph 0040—may detect a pre-sleep mode based on real time timing data and in conjunction with the patient specified meal and sleep schedule) and delivering the guidance message to the host prior to the period of low-interest (Paragraph 0044—the patient may be notified prior to going to sleep). Jennewine further teaches wherein determining a guidance message includes determining that a low-probability physiologic state transition is likely to occur, wherein the content of the guidance message comprises advance notice of the low-probability physiologic state transition and a reasoning for the guidance message based on the behavioral state (Paragraph 0043-0048—at step 450, an alert or notification is generated and output to the patient to take certain corrective actions, such as ingesting a snack or modifying insulin delivery, prior to going to sleep, such that the message indicates that going to sleep without taking the corrective action may lead to a physiologic state transition such as nocturnal hypoglycemia). In particular, Jennewine teaches determination of a pre-sleep time period, wherein a user is interested in receiving guidance to promote glucose stability so that the user will not receive guidance during the sleep period wherein the user is not interested in receiving guidance, as well as the delivery of the guidance message during the pre-sleep period of interest rather than the sleep period of low-interest. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Budiman with the teachings of Jennewine in order to predictably improve the ability of the system to prevent hypoglycemic states from occurring while the patient is asleep such that it would improve the ability of a patient to maintain a stable blood glucose level even during periods of unavailability or disinterest in receiving guidance messages. 
Budiman additionally teaches the content of the guidance message further comprises a reasoning for the low-probability physiologic state transition based on the behavioral state (Paragraph 0019—provide insulin and carbohydrate intake recommendations based on the predicted future glucose level; Paragraph 0131—may recommend cancelling any further insulin delivery and warning the user that hypoglycemia may occur), where in the example the behavioral state relates to the user delivering insulin.
Jennewine additionally teaches the content of the guidance message further comprises a reasoning for the low-probability physiologic state transition based on the behavioral state, as the system may provide an alert and/or notification suggesting that the user ingest a snack or modify an existing basal rate of an insulin delivery device prior to going to sleep in order to prevent entering into a hypoglycemic state while sleeping (Paragraph 0043-0044), such that the user is provided a guidance message regarding a low-probability physiologic state transition which may occur based on the user being in a sleep state without an additional snack or altered basal rate.
Hampapuram teaches systems and methods for providing specific alarms indicative of glycemic conditions (Abstract), wherein the system may reactivate an alert when a condition or event occurs that would cause the user to change from an acknowledged state into an active state (Paragraph 0193, 0196), wherein the reactivation alert may include displaying explanatory information (Paragraph 0194), where a transition from an acknowledge state to an active state may relate to the user dropping toward a hypoglycemic state (Paragraph 0152) which may be based on data such as sensor data, insulin data, and/or user inputs (Paragraph 0173-0177, 0196). For example, a reactivation alert may be issued to alert a user when they have taken an action that is inadequate, such as when the user has not eaten something, or has not eaten adequately to increase their glucose after a low threshold alert (Paragraph 0198), such that the content of the alert relates to a low-probability physiologic state transition based on the user’s behavioral state, where the message may include reasoning in the form of explanatory information (Paragraph 0194). It may be seen that Hampapuram thus teaches the content of the guidance message further comprises a reasoning for the low-probability physiologic state transition based on the behavioral state. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Budiman and Jennewine with the additional reasoning for a low-probability physiologic state transition based on the behavioral state of Hampapuram in order to predictably ensure that a user may be informed of the risks of hyper- or hypo-glycemia as a result of a variety of different behaviors to improve the ability of the user to manage their glucose levels and anticipate dangerous glucose level changes resulting from user behaviors.
Regarding claim 2, Budiman, Jennewine, and Hampapuram teach the method of claim 1. Budiman additionally teaches further comprising determining a time to deliver guidance that enables timely intervention to affect the glucose concentration wherein the guidance message is delivered at the determined time (Paragraph 0009—recommendations regarding timing and amount of insulin needed to keep the glucose level within a desired range…recommendations may be used to either prompt the patient or program an insulin pump; Paragraph 0063—system is configured to determine appropriate amount, type, and/or timing of insulin in a recommendation…if the user accepts a recommended insulin amount, the system may automatically infuse or otherwise provide an appropriate amount and type of insulin). 
Regarding claim 5, Budiman, Jennewine, and Hampapuram teach the method of claim 1. Budiman additionally teaches wherein determining a behavioral state includes receiving a behavioral input (Step 260—receiving meal information, Fig. 4; step 205—receiving meal information and insulin delivery history, Fig. 6) and applying the behavioral input to a behavior state model (Paragraph 0015—determining the patient’s disease state using physiologically meaningful parameters; Paragraph 0022—parameters include glucose levels, insulin delivery history, carbohydrate intake and exercise history).
Regarding claim 6, Budiman, Jennewine, and Hampapuram teach the method of claim 1. Budiman additionally teaches wherein determining a behavioral state comprises consulting a user calendar of scheduled events (Paragraphs 0015-0016—providing data related to events).
Regarding claim 7, Budiman, Jennewine, and Hampapuram teach the method of claim 1. Budiman additionally teaches wherein determining a physiologic state includes applying the real-time datum to a physiology state model (Paragraph 0029—providing recommendations based on a physiological model).
Regarding claim 8, Budiman, Jennewine, and Hampapuram teach the method of claim 7. Budiman additionally teaches the method of claim 7 as shown above, wherein the physiology state model includes a glucose concentration level (Paragraph 0022—parameters include glucose levels).
Regarding claim 9, Budiman, Jennewine, and Hampapuram teach the method of claim 8. Budiman additionally teaches wherein the physiology state model further includes one or more of an insulin state (Paragraph 0077—detect and account for insulin on board), an energy absorption state (Paragraph 0079—eating a meal), or an energy expenditure state (Paragraph 0079—engaging in exercise). Budiman describes a system capable of detecting states relating to remaining insulin which is akin to an insulin state, carbohydrate ingestion which is akin to an energy absorption state, and exercise, which is akin to an energy expenditure state in order to account for their effects on blood glucose (Paragraph 0080).
Regarding claim 12, Budiman, Jennewine, and Hampapuram teach the method of claim 1. Budiman additionally teaches wherein the low-probability physiologic state transition comprises a transition to low glucose concentration level (Paragraph 0010—prompt to consume a mass of carbohydrates to prevent or counter the onset of hypoglycemia; Paragraph 0131—may recommend cancelling any further insulin delivery and warning the user that hypoglycemia may occur) or a high glucose concentration level (0219—may provide a prompt to administer more insulin, which would prevent hyperglycemia).
Regarding claim 15, Budiman, Jennewine, and Hampapuram teach the method of claim 1. Budiman additionally teaches further comprising receiving a physiologic parameter (Paragraph 0057-0058—may include sensors for providing physiological information relating to the physiological condition, including a body temperature sensor, heart rate sensors… and the like), wherein the physiologic state is determined using both the real-time datum and the additional physiologic parameter (Paragraph 0015—determining the patient’s disease state using physiologically meaningful parameters).
Regarding claim 16, Budiman, Jennewine, and Hampapuram teach the method of claim 1. Budiman additionally teaches wherein the physiologic parameter includes a body temperature, a heart rate, or a respiration rate (Paragraph 0057-0058—may include sensors for providing physiological information relating to the physiological condition, including a body temperature sensor, heart rate sensors… and the like).
Regarding claim 17, Budiman, Jennewine, and Hampapuram teach the method of claim 1. Budiman additionally teaches further comprising, during a learning period (Paragraph 0012—measuring blood glucose data at selected times over a selected sampling period), receiving a learning datum describing at least one of the physiologic state or the behavioral state (Paragraph 0012—determine selected patient specific parameters to  develop a model of the patient’s blood glucose reaction to insulin therapy, carb intake, and exercise), wherein at least one of the physiologic state or the behavioral state is determined after the learning period using the learning datum (Paragraph 0012—predicts the measured blood glucose data to allow accurate estimation of the patient’s future blood glucose values; Paragraph 0156—accurate prediction of future states).
Regarding claim 45, Budiman, Jennewine, and Hampapuram teach the method of claim 1. Budiman additionally teaches wherein the behavioral state comprises a past or current behavioral state (Paragraphs 0015-0016—providing data related to events such as carb intake, insulin dosage, and exercise; Paragraph 0065—the system may input information relating to a user’s meal times; Abstract, paragraph 0006, 0022—future states may be predicted based on historical information such as exercise history, carb intake, and insulin delivery history; Paragraph 0077—states may be related to behaviors like exercise).
Claims 4 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budiman in view of Jennewine, further in view of Hampapuram, further in view of McRaith (U.S. Patent No. 10748658 B2).
Regarding claim 4, Budiman, Jennewine, and Hampapuram teach the method of claim 1; however, Budiman, Jennewine, and Hampapuram do not specifically teach wherein determining the level of interest in therapy guidance is based at least in part on prior user requests for guidance. McRaith teaches determining a level of interest in therapy guidance is based at least in part on prior user requests for guidance. For example, McRaith utilizes user engagement history with the device such as responding or viewing guidance  (Column 13, lines 8-9—a user’s history of engagement frequency with the device may be used in the initial user data; Column 21, lines 23-25—may select a specific dependent variable to show a graphic with guided explanation) in order to generate disease management goals for the user (Column 13, lines 63-64—may generate a goal based on initial data) which can include lowering blood glucose or A1C over a period of time (Column 14, lines 17-18—goal may include a time period after which the goal should be achieved) that may be short term or long term (Column 14, lines 22-23—time period may be one day, one week, one year, or any other suitable time period). These goals, based on user engagement, may be altered to shorter or longer timeframes depending on user responsiveness (Column 14, lines 23-25—time period may be expanded or reduced based on user’s compliance).   It can thus be seen that McRaith teaches a system for receiving guidance including determining interest in guidance based on past interactions with guidance from the system. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the prior art elements of the glucose control method of Budiman, Jennewine, and Hampapuram and the interest determination of McRaith in order to yield predictable results, namely a pattern of displaying guidance based on prior user action that a user is more likely to engage with in order to improve glucose management.
Regarding claim 44, Budiman, Jennewine, and Hampapuram teach the method of claim 1. Budiman teaches that a behavioral state may include a state of exercising or carbohydrate consumption (Paragraphs 0015-0016—providing data related to events; Paragraph 0077—states may be related to behaviors like exercise) which would affect the appropriate dosage of insulin required by the patient and the patient’s glucose concentration (Paragraph 0004, 0063, 0071) wherein the user may provide inputs indicating the behavioral state in order to receive therapy to manage their glucose level (Paragraph 0072) such that providing inputs indicating a behavioral state may indicate increased concern and patient-indicated priority for glucose control in the moment of input. Jennewine teaches that a behavioral state may include a pre-sleep state, and additionally teaches that the patient may define a pre-sleep period wherein there is an increased level of concern about future glucose levels out of a desire to minimize or prevent events of nocturnal hypoglycemia (Paragraphs 0040 and 0044). McRaith additionally teaches determining a behavioral state of high engagement with therapy guidance so that in this state guidance will be provided more frequently, such that a high level of concern may be indicated by the patient’s engagement (Column 13, lines 7-12—a user’s history of engagement frequency with the device may be used in the initial user data…may generate a more complex treatment plan if the user shows high engagement frequency with the electronic device).
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budiman in view of Jennewine, further in view of Hampapuram, further in view of Mazlish (U.S. 20180200437 A1).
Regarding claim 10, Budiman, Jennewine, and Hampapuram teach the method of claim 1. However, Budiman, Jennewine, and Hampapuram do not teach determining a measurement state, the measurement state including a degree of accuracy or precision of the datum indicative of the glucose concentration. Mazlish teaches determining a measurement state (Paragraph 0249—determine an accuracy factor), the measurement state including a degree of accuracy or precision of the datum indicative of the glucose concentration (Paragraph 0248—blood glucose data can be inaccurate; Paragraph 0249—determine an accuracy factor for blood glucose data from the continuous glucose monitor). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the prior art elements of the glucose management methods of Budiman, Jennewine, and Hampapuram and the measurement state determination of Mazlish in order to yield a predictable result, namely improved accuracy of recommendations via ensuring the accuracy of blood glucose data inputs to the system.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budiman in view of Jennewine, further in view of Hampapuram, further in view of Jamjoom (U.S. 20170316320 A1).
Regarding claim 13, Budiman, Jennewine, and Hampapuram teach the method of claim 1. Budiman additionally teaches the content of the guidance message comprises advance warning of the projected low-probability physiologic state transition to enable intervention to avoid the low-probability physiologic state transition (Paragraph 0010—prompt to consume a mass of carbohydrates to prevent or counter the onset of hypoglycemia; paragraph 0131—warning the user that hypoglycemia may occur); however, Budiman does not specifically teach wherein determining a guidance message includes determining that the low-probability physiologic state transition is likely to occur at a time that is inconvenient. Jennewine teaches wherein determining a guidance message includes determining that a low-probability physiologic state transition is likely to occur at a time that is inconvenient such that the content of the guidance message will promote glucose concentration stability during a time period of unavailability (Paragraphs 0043-0044—if consecutive pre-sleep glucose concentration levels are determined to be lower than a target, a notification is generated and output to the patient to take certain predefined and appropriate corrective actions, such as by providing a recommendation to ingest a snack and/or modify the existing basal rate of the insulin delivery device). Jamjoom teaches wherein determining a time for a guidance message including determining the likelihood that the time of a message is inconvenient (Paragraph 005—determine a time at which to provide the notification to the user…utilizing current activity status of the user as determined from measurement information collected from one or more personal devices and/or from a calendar listing events scheduled for the user). Together, these references teach determining a guidance message includes determining that the low-probability physiologic state transition is likely to occur at a time that is inconvenient. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the known prior art elements of the glucose guidance methods of Budiman, Jennewine, and Hampapuram and the message delivery timing of Jamjoom in order to yield expected results, namely that a delivery time for a guidance message could be determined in order to select a time when a user is likely and/or able to read a guidance message in order to enable the user to take preemptive action to avoid transition to a hypo- or hyperglycemic state.
Regarding claim 14, Budiman, Jennewine, and Hampapuram teach the method of claim 1; however, Budiman, Jennewine, and Hampapuram do not specifically teach wherein determining that the low-probability physiologic state transition is likely to occur at the time that is inconvenient includes applying a behavior input to a behavioral state model. Jamjoom teaches wherein determining a time for a guidance message including determining the likelihood that the time of a message is inconvenient includes applying a behavior input to a behavioral state model (Paragraph 0032—modeling the user's behavior in order to predict the time and/or device and/or format for the current notification that is most likely to draw an immediate response from the user). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the known prior art elements of the glucose guidance methods of Budiman, Jennewine, and Hampapuram and the message delivery timing of Jamjoom in order to yield expected results, namely that a delivery time for a guidance message could be determined in order to select a time when a user is likely and/or able to read a guidance message in order to enable the user to take preemptive action to avoid transition to a hypo- or hyperglycemic state.
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budiman in view of Jennewine, further in view of Hampapuram, further in view of McRaith, further in view of Brust (U.S. 20170329933 A1).
Regarding claim 43, Budiman, Jennewine, and Hampapuram teach the method of claim 1. Budiman additionally teaches determining one or more engagement factors, the one or more engagement factors comprising a type of support provided by the guidance message (Paragraph 0063—glucose concentration can change as a result of a behavioral state such as eating a meal or exercising…the system may provide support via guidance message in the form of notifying the user of an appropriate amount, type, and/or timing of insulin in a recommendation). Jennewine additionally teaches determining one or more engagement factors, the one or more engagement factors comprising a type of support provided by the guidance message (Paragraph 0040-0044—the system may send a notification during a pre-sleep period to recommend the patient take certain corrective actions such as ingesting a snack or modifying their insulin delivery). McRaith additionally teaches determining one or more engagement factors, the one or more engagement factors comprising a level of treatment activity of the patient in response to decision support (Col. 20, lines 53-61—mHealth application may determine causal relationships between pairs of independent and dependent variables, such as, e.g., blood glucose values and engagement frequency, medication adherence and engagement frequency, variance in blood glucose and exercise duration, and the like…mHealth application may send the user a notification on Thursday evenings to remind the user that their compliance is generally low on Fridays…i.e. low level of treatment activity of the patient on Fridays is noted as an engagement factor which prompts a reminder on Thursday evenings). Brust teaches a system for implementing therapy-based workflows to assist a user with performing therapy activities (Abstract) wherein the system may utilize inputs to control a diabetes condition (Paragraph 0078, 0084) wherein the system may determine a behavioral state by determining one or more engagement factors comprising one or more of a response time of the patient to decision support or a level of treatment activity of the patient in response to decision support (Paragraph 0113—the human user can respond to the suggested action message, such as by accepting or rejecting the message…a no-response within a period of time may also serve as a response…can also determine when the suggested action was accepted or rejected, or when the message is accepted and whether the action in the message is completed or not). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Budiman, Jennewine, Hampapuram, and McRaith with the system of Brust in order to predictably improve the ability of the system to adjust according to user engagement and compliance in order to improve user glucose control.
Response to Arguments
Applicant's arguments filed 23 May 2022 regarding the rejection of the claims under 35 U.S.C. 112 have been fully considered. While the rejections of claims 1, 2, 4-10, 12-17, and 44 as indefinite have been withdrawn in light of the amendments to claim 1, claim 43 remains rejected under 35 U.S.C. 112(b) as it has not been amended, nor have any arguments against the rejection been provided.
Applicant's arguments filed 23 May 2022 regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive. In particular, the applicant argues that the claims do not recite mental processes. However, the claims recite the mental processes of “determining a physiologic state…”, “determining a behavioral state…”, “determining a level of interest…”, “determining a content of a guidance message…”, and “determining that a low-probability physiologic state transition is likely to occur…” which may all be performed in the human mind or using a generic computer such that at most, the abstract idea is incorporated into the technological environment of a generic computer or processor with the remaining limitations constituting mere data gathering and output, wherein the output is not itself prophylaxis or treatment for a disease. 
The applicant additionally argues that the alleged abstract idea is integrated into a practical application as the claims are directed to an improvement in technology. However, the claims may not yet be seen as an improvement in technology as the claimed subject matter is taught by the prior art, such that no improvement is seen. The applicant additionally argues that the claims amount to an inventive concept. However, as previously stated, the claims include only steps which may be performed in the human mind or using well-understood, routine, or conventional elements such as a generic computer or processor and additionally which may amount to only insignificant extra-solution activity in the form of mere data gathering and output in conjunction with the abstract ideas. The claims remain rejected under 35 U.S.C. 101.
Applicant's arguments filed 23 May 2022 regarding the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive. In particular, as described in further detail above in this action, Budiman and Jennewine may be seen to teach the newly amended limitations of claim 1. The applicant argues that Budiman and Jennewine fail to disclose “wherein the content of the guidance message further comprises a reasoning for the low-probability physiologic state transition based on the behavioral state” and “delivering the guidance message prior to a patient trending toward the low-probability physiologic state transition”. 
However, Budiman teaches the content of a guidance message comprises advance notice of the low-probability physiologic state transition, wherein the guidance message is delivered prior to a patient trending toward the low-probability physiologic state transition, as guidance may be provided based on predicted future glucose levels and may suggest taking immediate action to prevent the predicted future levels from occurring (Paragraph 0009—recommendations regarding timing and amount of insulin needed to keep the glucose level within a desired range…recommendations may be used to either prompt the patient or program an insulin pump; Paragraph 0019—provide insulin and carbohydrate intake recommendations based on the predicted future glucose level; Paragraph 0063—system is configured to determine appropriate amount, type, and/or timing of insulin in a recommendation…if the user accepts a recommended insulin amount, the system may automatically infuse or otherwise provide an appropriate amount and type of insulin; Paragraph 0131—may recommend cancelling any further insulin delivery and warning the user that hypoglycemia may occur). 
Jennewine additionally teaches the content of the guidance message further comprises a reasoning for the low-probability physiologic state transition based on the behavioral state, as the system may provide an alert and/or notification suggesting that the user ingest a snack or modify an existing basal rate of an insulin delivery device prior to going to sleep in order to prevent entering into a hypoglycemic state while sleeping (Paragraph 0043-0044), such that the user is provided a guidance message regarding a low-probability physiologic state transition which may occur based on the user being in a sleep state without an additional snack or altered basal rate. A new reference, Hampapuram has additionally been applied which teaches the content of the guidance message further comprises a reasoning for the low-probability physiologic state transition based on the behavioral state, should applicant argue that Budiman and/or Jennewine fails to sufficiently teach the new limitations of the claim. The rejections of the dependent claims are additionally maintained.
Additionally, Budiman, Jennewine, and Hampapuram may be seen to teach the newly added claim 45.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791